                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

ANNE   O’MALLEY-GORDON   and
FRANK GORDON,

          Plaintiffs,

v.                              Case No:   2:18-cv-533-FtM-29NPM

UNITED STATES OF AMERICA,

          Defendant.



                         OPINION AND ORDER

     This matter comes before the Court on review of defendant’s

Motion to Dismiss (Doc. #33) filed on June 26, 2019.      Plaintiffs

filed a Response (Doc. #35) on July 10, 2019.     For the reasons set

forth below, the motion is granted.

                                   I.

     According to the First Amended Complaint (Doc. #32): On June

7, 2016, Anne O’Malley-Gordon sought medical care at the Lee County

Veteran’s Administration Health Center (Lee County VA) in Cape

Coral, Florida.   (Id. ¶ 14.)    While at the Lee County VA, Ms.

O’Malley-Gordon noticed a group of Lee County VA employees “talking

and laughing very loudly and not doing any work.”        (Id. ¶ 15.)

Ms. O’Malley-Gordon “became aggravated at this sight,” and she

took a picture of the employees with her phone and sent the picture

to her husband, Frank Gordon.   (Id. ¶¶ 15-16.)    As she was leaving
the area, Ms. O’Malley Gordon was confronted by Officers Reynolds

and    Da   Costa    of   the   Department   of   Veterans       Affairs   Police

Department.       (Id. ¶¶ 18, 23.)

       Officer Reynolds asked Ms. O’Malley-Gordon to show him her

“‘legal ID’” and asked Ms. O’Malley-Gordon “if she had taken a

picture.”     (Id. ¶¶ 18-19.)      When Ms. O’Malley-Gordon admitted that

she had taken a picture of the employees, Officer Reynolds told

Ms. O’Malley-Gordon that “she had broken ‘the law’” and “would

have to pay a $50.00 fine and court costs of $25.00.”                (Id. ¶¶ 20-

21.)    Officer Reynolds then became “combative” with Ms. O’Malley-

Gordon and told her, “‘[g]ive me that phone. I need to confiscate

it. You are going to delete that photo now or I will.’”                    (Id. ¶

24.)

       When Ms. O’Malley-Gordon “asked what she needed to do to not

be charged,” Officer Reynolds stated that Ms. O’Malley-Gordon

“needed to have [Mr. Gordon] come to the scene and prove that he

deleted the photograph from his phone, since [Ms. O’Malley-Gordon]

had texted it to him.”            (Id. ¶¶ 29-30.)         Ms. O’Malley-Gordon

“complied and called [Mr. Gordon].”           (Id. ¶ 31.)         Ms. O’Malley-

Gordon then asked Officer Reynolds to return her driver’s license,

but    “Officer     Reynolds    refused,   stating   he    had    called   for   a

background check on her.” (Id. ¶ 31.) Ms. O’Malley-Gordon “stated

she had done what was asked of her and that she felt [Officer

Reynolds’] continued actions and attitude toward her constituted



                                       2
harassment.”    (Id. ¶ 38.)   At that point, “Officer Reynolds became

enraged and stated he was going to give Ms. O’Malley-Gordon a

citation.” (Id. ¶ 39.) Officer Reynolds then issued Ms. O’Malley-

Gordon a citation for “‘unauthorized photography on premises’” in

violation of 38 CFR § 1.218(b)(23).            (Id. ¶¶ 43, 54.)

       When Mr. Gordon arrived at the Lee County VA, Officer Reynolds

“quickly approached him and got into his face.”                     (Id. ¶ 47.)

Officer Reynolds stated to Mr. Gordon, “‘if you don’t delete that

photo now, I am going to arrest you.’”               (Id. ¶ 50.)     Mr. Gordon

ultimately deleted the photograph.          (Id. ¶ 53.)

                                         II.

       Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”             Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).    To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”        Id. at 555.         See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).               This requires

“more    than   an   unadorned,     the-defendant-unlawfully-harmed-me

accusation.”      Ashcroft    v.   Iqbal,      556    U.S.   662,   678   (2009)

(citations omitted).



                                     3
       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare      recitals   of   the    elements    of     a    cause   of    action,

supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.      “Factual allegations that are merely consistent

with    a    defendant’s    liability    fall      short       of   being    facially

plausible.”      Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).          Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                      Iqbal, 556

U.S. at 679.

                                            III.

       On June 12, 2019, plaintiffs Anne O’Malley-Gordon and Frank

Gordon (collectively, Plaintiffs) filed a five-count First Amended

Complaint against the United States of America (Defendant).                     (Doc.

#32.)       Pursuant to the Federal Tort Claims Act, Plaintiffs assert

claims against Defendant for malicious prosecution and abuse of

process (Count I), false arrest of Ms. O’Malley-Gordon (Count II),

false arrest of Mr. Gordon (Count III), violation of civil rights



                                        4
(Count    IV),    and   intentional   infliction         of   emotional    distress

(Count V).       Defendant now moves to dismiss Counts I, IV, and V of

the First Amended Complaint.1

A.    The Abuse of Process Claim (Count I)

      Count I asserts a claim against Defendant for abuse of

process, alleging that Officer Reynolds issued Ms. O’Malley-Gordon

a “citation merely for the improper purpose of harassing and

intimidating her.”2       (Doc. #32, ¶ 70.)           Defendant moves to dismiss

Count I because Plaintiffs failed to state a legally sufficient

cause of action.        The Court agrees.

      Under Florida law3, the tort of abuse of process “involves

the   use   of    criminal   or   civil       legal    process   against   another

primarily to accomplish a purpose for which it was not designed.”

Bothmann v. Harrington, 458 So. 2d 1163, 1169 (Fla. 3d DCA 1984).



      1Plaintiffs concede that Count V fails to state a legally
sufficient cause of action. (Doc. #35, p. 1.) Count V is thus
dismissed without prejudice.
      2Count I also asserts a claim for malicious prosecution,
which is an independent cause of action under Florida law. See
Verdon v. Song, 251 So. 3d 256, 258 (Fla. 5th DCA 2018)(“[A]buse
of process and malicious prosecution are two separate and distinct
torts.”).    Defendant does not move to dismiss the malicious
prosecution claim.
      3This analysis is governed by Florida law because, as
discussed further infra, the Federal Tort Claims Act only
“provide[s] redress for ordinary torts recognized by state law.”
Ochran v. United States, 273 F.3d 1315, 1317 (11th Cir.
2001)(citation and quotation omitted).



                                          5
The elements of a claim for abuse of process are “(1) an illegal,

improper, or perverted use of process by the defendant; (2) an

ulterior motive or purpose in exercising the illegal, improper, or

perverted process; and (3) damage to the plaintiff as a result of

the defendant's action.”             Valdes v. GAB Robins N. Am., Inc., 924

So. 2d 862, 867 (Fla. 3d DCA 2006)(citation omitted).

       “The abuse consists not in the issuance of process, but rather

in the perversion of the process after its issuance.”                     Peckins v.

Kaye, 443 So. 2d 1025, 1026 (Fla. 2d DCA 1983); see also Della-

Donna v. Nova Univ., Inc., 512 So. 2d 1051, 1056 (Fla. 4th DCA

1987)(“[T]he tort of abuse of process is concerned with the

improper use of process after it issues.”).                    Thus, to state a claim

for abuse of process, a plaintiff must allege “a[] post-issuance

abuse of process.”         Whitney Info. Network, Inc. v. Gagnon, 353 F.

Supp. 2d 1208, 1212 (M.D. Fla. 2005).

       Here, Defendant argues, and the Court agrees, that Plaintiffs

have       failed   to   state   a   claim       for   abuse    of   process   because

Plaintiffs have not alleged a misuse of process after Officer

Reynolds’ issuance of the citation.4                   Although Plaintiffs assert

that “Defendant continued its prosecution of” Ms. O’Malley-Gordon

and ultimately dismissed the citation (Doc. #35, p. 6), Plaintiffs




      “The parties agree the process in this matter is the citation
       4

issued by” Officer Reynolds. (Doc. #35, p. 5; Doc. #33, p. 5.)



                                             6
allege no facts indicating any “improper use of process after [the

citation] issue[d].”        Della-Donna, 512 So. 2d at 1056.5       Count I’s

claim    for   abuse   of    process   is   therefore   dismissed    without

prejudice.

B.   The Violation of Civil Rights Claim (Count IV)

     Count IV is titled as a claim for “violation of civil rights.”

(Doc. #32, p. 13.)           It asserts that Defendant’s failure “to

instruct, supervise, control and/or discipline” Officers Reynolds

and Da Costa “caused or substantially contributed to the violation

of Plaintiffs’ First, Fourth, and Fourteenth Amendment rights”

during the encounter at the Lee County VA.         (Id. ¶ 91.)      Defendant

moves to dismiss Count IV, arguing it is barred by sovereign

immunity.

     Sovereign immunity “is the privilege of the sovereign not to

be sued without its consent.”          Va. Office for Prot. & Advocacy v.

Stewart, 563 U.S. 247, 253 (2011).             Absent waiver, “sovereign

immunity shields the Federal Government and its agencies from


     5 The Court disagrees with Plaintiffs’ contention that the
post-issuance requirement in abuse of process claims is
inapplicable in cases involving underlying criminal infractions.
See Pottinger v. City of Miami, 810 F. Supp. 1551, 1566-69 (S.D.
Fla. 1992)(Although the city “used the arrest process for the
ulterior purpose of driving the homeless from public areas . . .
such conduct is not actionable [in an abuse of process claim]
without proof of some ‘post-issuance’ act.”).




                                       7
suit.”     F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994)(citations

omitted).      The Federal Tort Claims Act (the FTCA) “waive[s] the

sovereign immunity of the United States for certain torts committed

by federal employees.”           Id. (citation omitted).               In particular,

the   United    States     has    waived         its   sovereign      immunity    “under

circumstances where the United States, if a private person, would

be liable to the claimant in accordance with the law of the place

where the act or omission occurred.”                   28 U.S.C. § 1346(b)(1).         The

FTCA’s “reference to the ‘law of the place’ means law of the State”

where    the   act   occurred.          Meyer,      510   U.S.   at    478    (citations

omitted).

      Here,    to    the   extent   that         Count    IV   asserts    a    claim   for

violation of Plaintiffs’ First, Fourth, and Fourteenth Amendment

rights, the Court finds that Count IV is barred by sovereign

immunity because the United States has not waived such immunity

for constitutional tort claims.                  See Bloodworth v. United States,

623 F. App'x 976, 980 (11th Cir. 2015)(“Constitutional tort claims

are not cognizable under the FTCA because . . . the United States

has not waived its sovereign immunity for such claims through the

FTCA.” (citation omitted)); McCollum v. Bolger, 794 F.2d 602, 608

(11th Cir. 1986)(“Federal constitutional torts [] are not within

the   scope    of    the   FTCA     .    .   .     [because]      “[b]y       definition,

constitutional torts are not based on state law.”).




                                             8
     In their Response, however, Plaintiffs argue that they “are

not seeking judgment against the United States . . . directly for

violations of the United States Constitution.”    (Doc. #35, p. 3.)

Plaintiffs thus argue Defendant has waived its sovereign immunity

over Count IV pursuant to 28 U.S.C. § 2680(h).6   To the extent that

Count IV does not allege a constitutional tort claim, the Court is

unable to determine the cause of action asserted in Count IV, as

Florida law does not recognize a general cause of action for

“violation of civil rights.”   See Ochran, 273 F.3d at 1317 (The

FTCA “provide[s] redress for ordinary torts recognized by state

law” because it was “not intended as a mechanism for enforcing

federal statutory duties.” (citations and quotation omitted)).

     Because the cause of action asserted in Count IV is unclear,

the Court cannot determine whether Section 2680(h) applies and

establishes subject matter jurisdiction in this case.   Count IV is

therefore dismissed without prejudice.    Erickson v. Pardus, 551

U.S. 89, 93 (2007)(A complaint must “give the defendant fair notice

of what the . . . claim is.” (citations and quotations omitted));

Ochran, 273 F.3d at 1317 (“[U]nless the facts support liability




     6 Section 2680(h) provides that the United States has waived
its sovereign immunity where a claim “aris[es] . . . out of
assault, battery, false imprisonment, false arrest, abuse of
process, or malicious prosecution” and is related to “acts or
omissions of investigative or law enforcement officers of the
United States Government.”



                                9
under    state   law,   [a]   district   court   lacks   subject   matter

jurisdiction to decide an FTCA claim.” (citation omitted)).

    Accordingly, it is now

    ORDERED:

    1.     Defendant’s Motion to Dismiss (Doc. #33) is GRANTED.

    2.     The abuse of process claim in Count I is dismissed

without prejudice.

    3.     Count IV is dismissed without prejudice.

    4.     Count V is dismissed without prejudice.

    5.     Plaintiffs may file an amended complaint within FOURTEEN

(14) DAYS of this Opinion and Order.

    DONE AND ORDERED at Fort Myers, Florida, this          25th    day of

September, 2019.




Copies: Counsel of record




                                    10
